DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            DIANE SEIWERT,
                               Appellant,

                                     v.

 SHEA'S SHAMROCK INC. d/b/a CARBONEAU'S HOME REPAIR, ET
                           AL.,
                        Appellees.

                               No. 4D20-1980

                            [October 28, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE17-
016324.

  Charles D. Straub of Charles D. Straub, P.A., Lake Worth, for appellant.

  No brief filed on behalf of appellees.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.